Citation Nr: 0640150	
Decision Date: 12/29/06    Archive Date: 01/05/07

DOCKET NO.  05-09 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).

2.  Entitlement to service connection for hypertension.

3.  Entitlement to service connection for arthritis, right 
shoulder, dorsal spine, cervical spine, and bilateral hands.

4.  Entitlement to service connection for dysthymic disorder 
(claimed as depression and anxiety).

5.  Entitlement to service connection for peptic ulcer 
disease, with hiatal hernia, gastroesophageal reflux disease 
(GERD) and Barrett's esophagus.

6.  Entitlement to service connection for polyarthralgia, 
multiple joints.

7.  Entitlement to service connection for hypothyroidism.  



REPRESENTATION

Appellant represented by:	Texas Veterans Commission



ATTORNEY FOR THE BOARD

C. Shonk, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1960 to 
October 1964.    

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  



FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
does not show that COPD has been related to military service 
asbestos exposure.

2.  The veteran's military separation examination showed an 
entirely normal clinical evaluation, and there is no 
competent evidence relating hypertension, arthritis (right 
shoulder, dorsal spine, cervical spine, and bilateral hands), 
dysthymic disorder, peptic ulcer disease (with hiatal hernia, 
GERD, and Barrett's esophagus), polyarthralgia, or 
hypothyroidism, to military service.  



CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred in active duty 
service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

2.  Hypertension was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

3.  Arthritis, right shoulder, dorsal spine, cervical spine, 
and bilateral hands, was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

4.  Dysthymic disorder (claimed as depression and anxiety), 
was not incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2006).  

5.  Peptic ulcer disease, with hiatal hernia, GERD, and 
Barrett's esophagus, was not incurred in or aggravated by 
service, and nor may it be so presumed.  38 U.S.C.A. §§ 
1110, 1112, 1113, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  

6.  Polyarthralgia, multiple joints, was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

7.  Hypothyroidism was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303 (2006).  






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to assist

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, and 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), are examined.

VA has a duty to indicate which portion of information should 
be provided by the claimant, and which portion VA will try to 
obtain on the claimant's behalf, which was accomplished in 
February 2003, March 2003, and June 2004 letters.  

In accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), the veteran has been afforded the appropriate 
information in order to advance any contention regarding the 
claims considered below.  Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  Particularly, the June 2004 letter 
provided the legal standards for entitlement to service 
connection.  The letter also provided an updated list of 
evidence that the RO had received to date.  Though it does 
not appear that the veteran received notification concerning 
disability ratings and effective dates, see Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), the veteran is not 
prejudiced because the claims below are denied, which renders 
any downstream issues moot.

The veteran received a partially compliant VCAA letter prior 
to the rating decision on appeal, and the RO properly gave 
fully compliant notice in June 2004.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Also, in order to be 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), a VCAA notice must also request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim; this "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).   See Pelegrini, 18 Vet. App. at 121.  In this 
case, the principle underlying the "fourth element" has 
been fulfilled by the June 2004 letter that told the veteran 
the following:  "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO 
made all possible attempts to obtain records identified by 
the veteran.  For example, the veteran had sought records 
from Dr. Delfs, and after the RO attempted to get these 
records with the address provided by the veteran, it sent an 
April 2003 letter that the address had not been valid.  In a 
May 2005 statement, the veteran asserted that Dr. Delfs had 
been his family physician from 1963 through 1980, but he was 
no longer in practice.  Also, Dr. Delfs building not longer 
existed, and the veteran expressed that he did not know how 
to obtain records.  In August 2004, the RO again tried to get 
Dr. Delfs records at Center Medical Group, who returned a 
note that it did not have records for the veteran; moreover, 
Dr. Delfs did not work at that address, and the institution 
only held records from ten years.  

The veteran additionally sought records from Washington 
Hospital Healthcare, who in turn responded in an October 2003 
letter that it had no medical records for the veteran.  In 
August 2004, the RO again tried to get records from 
Washington Hospital Healthcare, and was informed that the 
institution had no records concerning the veteran.  
Otherwise, the RO obtained private treatment records from 
David C. Boucher, M.D., and VA treatment records from Central 
Texas Healthcare System from 2001 to 2005.  Also, the veteran 
underwent VA examinations in May 2003.  Further medical 
assessment is not necessary because as described below the 
evidence does not establish that the veteran suffered an 
event, injury, or disease in service, or had symptoms of a 
disease that manifested during an applicable presumptive 
period.  See 38 C.F.R. § 3.159(c)(4)(B).  

Finally, the RO obtained records from the Social Security 
Administration (SSA), which showed that the veteran's 
disability for SSA purposes began in November 2001 with a 
primary diagnosis of degenerative joint disease of the left 
knee, cervical spine, and lumbosacral spine, and secondary 
diagnosis of asthma.    

The Board is not aware of the existence of any additional 
relevant evidence which has not been obtained, and therefore, 
no further assistance to the veteran with the development of 
evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159(d); see Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  Because the veteran has received adequate notice 
under the VCAA, and VA has provided examinations to generate 
highly relevant evidence concerning the issues on appeal, no 
prejudice results in proceeding with the issuance of a final 
decision in this case.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

As such, VA satisfied its duties to the veteran given the 
circumstances of this case.  

Legal standards

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  Also, certain chronic diseases, 
including peptic ulcers (gastric or duodenal), hypertension, 
and arthritis may be presumed to have been incurred during 
service if manifested to a compensable degree within one year 
of separation from active military service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  Id. § 3.303(d).  

Though there are no statutes or regulations specifically 
addressing asbestos exposure and service connection for 
asbestos-related diseases, in 1988 VA issued a circular on 
asbestos-related diseases that provided guidelines for 
considering asbestos compensation claims.  See Department of 
Veterans Benefits, Veterans' Administration, DVB Circular 21-
88-8, Asbestos-Related Diseases (May 11, 1988).  The 
information and instructions contained in the DVB Circular 
have since been included in VA Adjudication Procedure Manual, 
M21-1, part VI, para. 7.21 (January 31, 1997) (hereinafter 
"M21-1").  VA has acknowledged that a relationship exists 
between asbestos exposure and the development of certain 
diseases, which may occur 10 to 45 years after exposure, as 
well as with indirect exposure to a "bystander."  M21-1, 
Part VI, 7.21(b)(2), p. 7-IV-3.  Also of significance is that 
the time length of exposure is not material, as individuals 
with relatively brief exposures of less than one month can 
develop asbestos-related disorders.  Id.  

The most common disease resulting from exposure to asbestos 
is interstitial pulmonary fibrosis (asbestosis).  Asbestos 
fibers may also produce pleural effusions and fibrosis, 
pleural plaques, mesotheliomas of pleura and peritoneum, lung 
cancer, and cancers of the gastrointestinal tract.  Cancers 
of the larynx and pharynx as well as the urogenital system 
(except the prostate) are also associated with asbestos 
exposure.  See M21-1, Part VI, 7.21(a)(1).  VA recognizes 
that persons with asbestos exposure have an increased 
incidence of bronchial, lung, pharyngolaryngeal, 
gastrointestinal and urogenital cancer.  See M21-1, Part VI, 
7.21(a)(3).

VA shall consider all lay and medical evidence of record in a 
case with respect to benefits under laws administered by VA.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); see 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) (a claimant 
need only demonstrate that there is an "approximate balance 
of positive and negative evidence" in order to prevail).  

Analysis

After carefully reviewing and weighing the pertinent 
evidence, it is apparent that the preponderance of the 
evidence is against all of the claims of service connection.

It is again noted that service connection requires (1) 
medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

	COPD

In a March 2003 statement pursuant to the pending claim, the 
veteran asserted that in service when stationed aboard ship 
for two years and seven months, he had been continually 
exposed to asbestos while carrying out his duties.  He 
related that he was currently treated for COPD, was unable 
work due to the illness, and had been awarded benefits from 
SSA.  

It is noted that the veteran's service medical records are 
silent for any complaint of or treatment for breathing or 
chest problems.  The veteran's October 1964 separation 
examination found a normal clinical evaluation concerning 
lungs and chest.  Post-service, a January 2002 internal 
medicine note from Dr. Boucher noted that the veteran had 
been a long-term off and on smoker, and currently smoked a 
pack of cigarettes a day.  The diagnosis was asthmatic COPD.  

A January 2002 VA radiographic report rendered an impression 
of suggestive faint non-calcified 2 centimeters increased 
radiodensity overlying anterior right 4th rib area, and 
otherwise no active pulmonary disease.  Differential 
diagnoses included prominent soft tissue of chest wall, 
fibrotic scar, and unusual focal pneumonia.  A follow-up in 
six months was suggested.  An April 2002 SSA examination 
noted a diagnosis of COPD since January 2002.  

At a May 2003 VA examination, the examiner noted that the 
veteran was concerned about asbestos exposure in service.  It 
was also noted that the veteran had smoked for 40 years, and 
he complained of shortness of breath with walking on flat 
ground when he walked more than a block.  Upon diagnostic and 
clinical testing, including a chest x-ray that was 
interpreted as normal except for a 4 centimeters density over 
the right middle chest, the examiner stated that pulmonary 
function tests in combination with subjective symptoms of 
shortness of breath were consistent with obstructive 
pulmonary disease.  The examiner also noted that the only 
other pulmonary disease noted was a chest density, for which 
the veteran was getting a CT scan.  There was no suggestion 
of significant asbestosis at the time, although the CT scan 
ought to be reviewed at some future date to document the 
presence of any asbestos exposure.  

A May 2003 CT scan rendered an impression of pleurisy with 
density noted in left lung based fibrosis versus carcinoma.  
Thereafter, the record contains VA November 2003 and May 2004 
acknowledgments that CT scans had not changed.  In February 
2005, the veteran's active problem list referred to COPD.  

Without reaching the question of asbestos exposure in 
service, the competent evidence has shown that the veteran's 
current COPD has not been related as due to asbestos 
exposure.  Particularly, the May 2003 VA examiner considered 
the veteran's subjective complaints, results from testing, 
and medical history with the veteran's allegation of asbestos 
exposure in mind.  As such, the examiner's opinion was that 
asbestos resultant disease was not seen at that time, and 
such opinion has not apparently changed given VA's continued 
references to COPD.  Because the Board may not draw its own 
medical conclusions, see Colvin v. Derwinski, 1 Vet. App. 171 
(1991), it relies upon the May 2003 VA examiner's informed 
opinion.  

The veteran has not otherwise provided competent evidence to 
the contrary that either his COPD is directly related to 
military service, or that he currently suffers from a 
respiratory disorder as due to asbestos exposure.  As such, a 
preponderance of the evidence is against the claim.  The 
veteran always retains to the right to reopen a claim of 
service connection should he develop an asbestos-related 
respiratory disorder in the future.  
Hypertension, arthritis, dysthymic disorder, peptic 
ulcer disease (including GERD), polyarthralgia, 
hypothyroidism

In this case, the first necessary element of service 
connection, i.e. evidence of a current disability, has been 
fulfilled.  Multiple VA examinations in May 2003 diagnosed 
the veteran as having hypertension; hypothyroidism, stable on 
replacement therapy; hiatal hernia with GERD and short 
segment of Barrett's esophagus; degenerative joint disease, 
right acromioclavicular with residuals, and polyarthralgia, 
multiple joints, with a finding that other than right 
shoulder, normal exam; and dysthymic disorder related to loss 
of function due to medical condition.  

The second element of service connection, i.e., evidence of 
in-service incurrence of a disease or injury, however, has 
not been fulfilled.  Notably, the veteran's service medical 
records show no complaints of or treatment for hypertension, 
hypothyroidism, hiatal hernia with GERD and Barrett's 
esophagus, or mental health problems.  Though it appears in 
May 1962 the veteran complained of left ankle pain, and in 
December 1962 he had low back pain due to working in a bended 
position, the veteran's October 1964 separation examination 
was entirely negative for any clinical abnormalities related 
to the musculoskeletal system (including the spine and lower 
and upper extremities).  

Moreover, the separation examination rendered a normal 
clinical evaluation for psychiatric, heart, vascular system, 
and endocrine system.  The veteran's blood pressure was 
recorded as 110 systolic and 58 diastolic.  There is no 
evidence of hypertension within one year of service or for 
many years thereafter.

Post-service, the veteran filed the pending claims of service 
connection in January 2003.  Concerning hypertension, a March 
2001 VA outpatient treatment noted the veteran's blood 
pressure of 165/94, and that the veteran denied having any 
history of hypertension.  A month later, the veteran was 
placed on medication to manage the problem.  A May 2003 VA 
examination report noted that the date of diagnosis was 2000.  

Thus, a preponderance of evidence is against concluding that 
the veteran incurred hypertension in service.  The veteran's 
service medical records are highly probative as to the matter 
of in-service incurrence of disease or injury as they reflect 
a contemporaneous recordation of any complaint, treatment, or 
diagnosis thereof (or lack thereof as in this case).  Also, 
the Court has determined that a significant lapse in time 
between service and post-service medical treatment may be 
considered as part of the analysis of a service connection 
claim.  See generally Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  There is no competent evidence of record 
creating a nexus between the veteran's current disorder and 
service.  

Concerning arthritis and polyarthralgia, a July 1996 private 
treatment note from John F. McCluskey, M.D., noted the 
veteran's complaints of left shoulder pain for two to three 
months.  A November 1996 private medical record from James 
Herbertson, M.D., indicated that the veteran had experienced 
trouble with his right shoulder over the past four to five 
months.  The veteran had not recalled any trauma or injury, 
although he had done a great deal of heavy work with his 
shoulder because he was roofer.  Dr. Herbertson suspected 
that the veteran's problems were twofold as the veteran was 
having some problems with both chronic impingement syndrome 
and chronic cervical root compression as well.  

In December 1998, Dr. Herbertson noted that the veteran had 
injured his right elbow three months earlier when he had hit 
it against a ladder.  In November 1999, Dr. Boucher noted 
that the veteran tended to have chronic pain, including joint 
complaints involving the knees.  

A March 2001 VA treatment note contained the veteran's report 
of pain in the right shoulder and right elbow for a month 
duration; also, he had experienced chronic bilateral hand, 
back, and neck pain for 10 years, and right shoulder pain for 
two months.  SSA records contain an April 2002 internal 
medicine consultative examination where the veteran reported 
that he had been having problems with his neck and low back 
since 1987 following a motor vehicle accident; the pain had 
been progressively worsened over the years.  

All of the preceding weighs against a conclusion that the 
veteran incurred arthritis and polyarthralgia in various 
joints in service.  Pointedly, service medical records are 
silent for any such finding, and the record only shows 
treatment for such problems many years after service and the 
medical evidence otherwise lacks any competent indication at 
all concerning a possible nexus between a current disability 
and military service.  The veteran's opinion to the contrary 
is not entitled to probative weight.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992) (recognizing that 
where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible, and lay assertions 
of medical status do not constitute competent medical 
evidence).  
Concerning dysthymic disorder, at a May 2003 VA examination, 
the veteran reported that he had been treated in service for 
stomach problems that he felt were related to anxiety.  The 
veteran also described various anxiety-inducing events in 
service, like being aboard during the Cuban missile crisis.  
The examiner diagnosed the veteran as having dysthymic 
disorder related to loss of function due to medical 
condition.  The veteran's spouse described in a statement 
(initially submitted pursuant to a claim of service 
connection for post-traumatic stress disorder that was 
subsequently denied) how the veteran had changed after 
service in that he was not the happy man she had know in high 
school, and he had commenced heavy drinking.  
In an April 2003 statement, the veteran explained that he had 
begun his abuse of alcohol due to anxiety and depression in 
the Navy, and he had been treated for anxiety therein.  
Given, however, that the veteran's service medical records 
are completely silent for complaints or symptoms related to 
anxiety/dysthymia, in conjunction with the lapse of time 
between separation and the veteran's pending claim as well as 
a current finding of a mental disorder, a preponderance of 
the evidence is against the claim.  Again, the veteran's 
opinion to the contrary, i.e., that either he incurred 
dysthymia in service or that the disorder is etiologically 
related to service, is not entitled to probative value under 
legal precedent.   

Concerning peptic ulcer disease (including GERD), a March 
1995 private treatment record from Dr. Boucher contained the 
veteran's report that he had been quite healthy all his life 
other than some stomach difficulty that had been off and on 
for about 20 years.  An April 2000 treatment note from Dr. 
Boucher contained the veteran's report that he had had 
chronic stomach difficulties for a number of years.  A March 
2003 VA treatment note indicated that the veteran's report of 
a long history of acid indigestion and reflux.  

As noted above, the veteran asserted that he had been treated 
by Dr. Richard Delfs from 1963 to 1970, and these records 
have been found to be unavailable.  

Given all of the preceding, and particularly that the 
veteran's service medical records were entirely silent for 
complaints of or treatment for a hernia, GERD, or Barrett's 
esophagus, a preponderance of the evidence is against the 
claim.  Though the veteran had presumably sought to show with 
Dr. Delfs's records that he had been treated from a hiatal 
hernia within a year of service, thereby invoking presumptive 
service connection under 38 C.F.R. § 3.309, any such evidence 
is not available.  The Board notes that in a 1995 private 
record, however, the veteran asserted that his stomach 
problems had occurred for about 20 years.  Thus, because the 
veteran can attest to factual matters of which he had first-
hand knowledge, e.g., experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy, see Washington v. Nicholson, 19 Vet App. 
362, 368 (2005), it is determined that according to this 
report he would have started experiencing stomach troubles in 
about 1975, which is well after separation from service.  
Thus, the evidence does not show the presences of an ulcer 
within a presumptive period.  For all of these reasons, the 
claim is denied on a presumptive and direct basis.   

Concerning hypothyroidism, the record lacks any competent 
opinion that the disability originated in or is otherwise 
related to military service.  The March 2003 VA examiner 
noted a date of diagnosis of 2002.  Again, the record shows 
silent service medical records, and a significant lapse in 
time between service separation and treatment along with 
seeking service connection for the problem, which weighs 
against the claim.  The veteran's appellate assertions 
concerning causation, without competent supporting medical 
evidence, are of little or no probative value.  Espiritu, 
2 Vet. App. at 494.







ORDER

Service connection for chronic obstructive pulmonary disease 
is denied.  

Service connection for hypertension is denied.  

Service connection for arthritis, right shoulder, dorsal 
spine, cervical spine, and bilateral hands, is denied.  

Service connection for dysthymic disorder (claimed as 
depression and anxiety) is denied.  

Service connection for peptic ulcer disease, with hiatal 
hernia, gastroesophageal reflux disease and Barrett's 
esophagus is denied.  

Service connection for polyarthralgia, multiple joints, is 
denied.

Service connection for hypothyroidism is denied.    



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


